Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 8, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed January 8, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01175-CR
____________
 
IN RE MICHAEL JOSEPH JOHNSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 31, 2008, relator, Michael Joseph Johnson, filed a petition for writ
of mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In the petition, relator states that, on August 18,
2008, he filed a motion for post-conviction DNA testing in the 182nd District
Court of Harris County.  Relator complains that the respondent, the Harris
County District Clerk, has not responded to his filing.  Relator requests that
this court Aconduct a full scale investigation@ as to his complaint.




A court
of appeals has the authority to issue writs of mandamus against a judge of a
district or county court in the court of appeals= district and all writs necessary to
enforce its jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(b).  For a district clerk to
come within our jurisdictional reach, it must be established that the issuance
of the writ of mandamus is necessary to enforce our jurisdiction.  In re
Coronado, 980 S.W.2d 691, 692B93 (Tex. App.CSan Antonio 1998, orig. proceeding). 

Relator
has not shown that the exercise of our mandamus authority against the Harris
County District Clerk is necessary to enforce our jurisdiction.  Therefore, we
have no authority to issue a writ of mandamus against the Harris County
District Clerk. 
Because
we do not have jurisdiction, the petition for writ of mandamus is ordered
dismissed.  
 
PER CURIAM
 
 
Panel consists of Justices Yates,
Guzman, and Sullivan.  
Do Not PublishCTex. R. App. P. 47.2(b).